294 N.W.2d 855 (1980)
STATE of Minnesota, Respondent,
v.
Daniel Scott OLSON, Appellant.
No. 50310.
Supreme Court of Minnesota.
July 3, 1980.
C. Paul Jones, Public Defender, and Marguerite M. McCarron, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Robert W. Johnson, County Atty., and Richard A. Trachy, Asst. County Atty., Anoka, for respondent.
Considered and decided by the court en banc without oral argument.
PER CURIAM.
Defendant was found guilty by a district court jury of a charge of aggravated robbery, Minn.Stat. § 609.245 (1978) and was sentenced by the trial court to a prison term of 3 to 20 years. On this appeal from judgment of conviction defendant contends that the evidence identifying him as the robber was legally insufficient and that the prosecutor committed prejudicial misconduct in his closing argument to the jury. There is no merit to the contention that the evidence was legally insufficient. The evidence of defendant's guilt was overwhelming. We do not decide the issue of the propriety of the allegedly improper statement by the prosecutor in closing argument, because defense counsel did not object to the statement. Instead, he chose to respond to it in his closing argument. Under the circumstances, we conclude that defendant must be deemed to have forfeited his right to have the issue considered by this court on appeal.
Affirmed.